DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190198596) in view Kimura (US 20210027728) and Imaoku et al. (US 20190041684).
Regarding claim 1, Lee discloses (Figs. 1-8) a display device, comprising: a black-and-white display panel (108) and a display panel (106) stacked in sequence; wherein the display panel comprises a plurality of display units (PR, PG, PB), each of the plurality of display units comprises at least one pixel unit (PR, PG, PB), the black-and-white display panel comprises at least one pixel (PA, Pb, PC), and the at least one pixel corresponds to the plurality of display units in one-to- one correspondence, an orthographic projection of each of the at least one pixel onto the display panel coincides with a corresponding display unit; wherein the display device further comprises: a driving circuit (104) configured to drive the black-and-white display panel to perform displaying, wherein the driving circuit is configured to acquire a reference grayscale value of each display unit of the display panel, and determine a grayscale value of the pixel of 
Lee does not necessarily disclose an edge-lit backlight source, a black-and-white display panel and a display panel stacked in sequence.
Lee discloses various display types (section 0022). Kimura discloses (Figs. 1-12) a backlight source (5), a black-and-white display panel (3) and a display panel (2) stacked in sequence. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kimura to reduce a change in color gamut caused by gradations and expands the color gamut in lower gradations. Imaoku discloses (Figs. 1-12) an edge-lit backlight source (300) (section 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Imaoku to uniformly emit light to the display. 
Regarding claim 2, Lee discloses (Figs. 1-8) the display panel comprises a first display region (PR, PG, PB), and the black-and-white display panel comprises a second display region (PA, Pb, PC); and an orthographic projection of the first display region onto the black-and-white display panel falls within the second display region.
Regarding claim 3, Lee does not necessarily disclose the black-and-white display panel is spaced apart from the display panel by a predetermined distance.
Kimura discloses (Figs. 1-12) the black-and-white display panel (3) is spaced apart from the display panel (2) by a predetermined distance (d). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kimura to reduce a change in color gamut caused by gradations and expands the color gamut in lower gradations.

Regarding claim 5, Lee does not necessarily disclose the black-and-white display panel and the display panel are both liquid crystal display panels.
Kimura discloses (Figs. 1-12) the black-and-white display panel (3) and the display panel (2) are both liquid crystal display panels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kimura to reduce a change in color gamut caused by gradations and expands the color gamut in lower gradations.
Regarding claim 6, Lee does not necessarily disclose a first polarizer located on a light-entering side of the black-and-white display panel; a second polarizer located on a light-outgoing side of the black-and-white display panel, wherein a direction of a light-transmitting axis of the first polarizer is perpendicular to a direction of a light-transmitting axis of the second polarizer; a third polarizer located on the light-entering side of the display panel, wherein a direction of a light-transmitting axis of the third polarizer is the same as the direction of the light- transmitting axis of the second polarizer; and a fourth polarizer located on the light-outgoing side of the display panel, wherein the direction of the light-transmitting axis of the third polarizer is perpendicular to a direction of a light-transmitting axis of the fourth polarizer, wherein the second polarizer is located between the black-and-white display panel and the third polarizer.
Kimura discloses (Figs. 1-12) a first polarizer (131) located on a light-entering side of the black-and-white display panel; a second polarizer (135) located on a light-outgoing side of the black-and-white display panel, wherein a direction of a light-transmitting axis of the first 
Regarding claim 7, Lee does not necessarily disclose a first polarizer located on a light-entering side of the black-and-white display panel; a second polarizer located on a light-entering side of the display panel, wherein a direction of a light-transmitting axis of the first polarizer is perpendicular to a direction of a light-transmitting axis of the second polarizer; and a third polarizer located on a light-outgoing side of the display panel, wherein a direction of a light-transmitting axis of the third polarizer is perpendicular to the direction of the light-transmitting axis of the second polarizer.
Kimura discloses (Figs. 1-12) a first polarizer (131) located on a light-entering side of the black-and-white display panel; a second polarizer (121) located on a light-entering side of the display panel, wherein a direction of a light-transmitting axis of the first polarizer is perpendicular to a direction of a light-transmitting axis of the second polarizer; and a third polarizer (125) located on a light-outgoing side of the display panel, wherein a direction of a light-transmitting axis of the third polarizer is perpendicular to the direction of the light-
Regarding claim 9, Lee discloses (Figs. 1-8) the reference grayscale value is an average value of grayscale values of all sub-pixels comprised in each display unit or a maximum value of the grayscale values of all the sub-pixels comprised in each display unit (sections 0027-0036).
Regarding claim 10, Lee discloses (Figs. 1-8) the black-and-white display panel (108) comprises a plurality of pixels, the plurality of pixels is divided into a plurality of pixel groups, each of the plurality of pixel groups comprises a plurality of pixels, and the driving circuit (104) is configured to drive each of the plurality of pixel groups.
Regarding claim 11, Lee does not necessarily disclose an air layer between the black-and-white display panel and the display panel.
Kimura discloses (Figs. 1-12) an air layer (8) between the black-and-white display panel and the display panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kimura to reduce a change in color gamut caused by gradations and expands the color gamut in lower gradations.
Regarding claim 12, Lee does not necessarily disclose the black-and-white display panel is an advanced super dimension switch ADS display panel or a twisted nematic TN type display panel.
Imaoku discloses (Figs. 1-12) the black-and-white display panel is an advanced super dimension switch ADS display panel or a twisted nematic TN type display panel (section 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding claim 14, Lee discloses (Figs. 1-8) a display method of a display device, applied to the display device, comprising: obtaining a reference grayscale value of each display unit of the display panel; and determining, according to the reference grayscale value, a grayscale value of the pixel of the black-and-white display panel corresponding to each display unit, and driving the black-and-white display panel to perform displaying according to the grayscale value (sections 0027-0036).
Regarding claim 15, Lee discloses (Figs. 1-8) in the case that one of the plurality of display units of the display panel displays an intermediate grayscale, compensating the pixel unit of the display panel for a grayscale, wherein the display unit comprises a plurality of sub-pixels of different colors (sections 0027-0036).
Regarding claim 21, Lee does not necessarily disclose a brightness enhancement film is arranged between the black-and-white display panel and the display panel.
Kimura discloses (Figs. 1-12) a brightness enhancement film (4) is arranged between the black-and-white display panel and the display panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kimura to reduce a change in color gamut caused by gradations and expands the color gamut in lower gradations.
Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kimura, and Imaoku in view of Suzuki (US 20180341132).
Regarding claim 13, Lee does not necessarily disclose the display device is a virtual reality VR device.

Regarding claim 16, Lee does not necessarily disclose the display device is a virtual reality VR device.
Suzuki discloses (Figs. 1-13) the display device is a virtual reality VR device (section 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suzuki to obtain the use application of the display device in which the contrast ratio is enhanced. 
Regarding claim 17, Lee does not necessarily disclose the display device is a virtual reality VR device.
Suzuki discloses (Figs. 1-13) the display device is a virtual reality VR device (section 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suzuki to obtain the use application of the display device in which the contrast ratio is enhanced. 
Regarding claim 18, Lee does not necessarily disclose the display device is a virtual reality VR device.
Suzuki discloses (Figs. 1-13) the display device is a virtual reality VR device (section 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suzuki to obtain the use application of the display device in which the contrast ratio is enhanced. 

Suzuki discloses (Figs. 1-13) the display device is a virtual reality VR device (section 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suzuki to obtain the use application of the display device in which the contrast ratio is enhanced. 
Regarding claim 20, Lee does not necessarily disclose the display device is a virtual reality VR device.
Suzuki discloses (Figs. 1-13) the display device is a virtual reality VR device (section 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suzuki to obtain the use application of the display device in which the contrast ratio is enhanced. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Katagiri et al. (US 20180275445) and Chestakov et al. (US 20110043549).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHARLES S CHANG/Primary Examiner, Art Unit 2871